Citation Nr: 0618090	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  95-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for a major 
depressive disorder for the period since December 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






INTRODUCTION

The veteran had active military service from May 1984 to May 
1994. 

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In that decision, the RO, inter 
alia, granted the veteran service connection and assigned a 
10 percent rating for major depressive disorder, effective 
May 30, 1994.  

Thereafter, during the pendency of the veteran's appeal, the 
RO increased the veteran's rating for major depressive 
disorder from 10 percent to 50 percent, effective May 30, 
1994; and from 50 percent to 70 percent, effective December 
15, 2004.  In a July 2005 decision, the Board denied the 
veteran's claim for a rating in excess of 50 for major 
depressive disorder prior to December 15, 2004, and remanded 
the issue of a rating in excess of 70 percent thereafter.  

The Board notes that it is presumed that the veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, as the 
appeal with respect to the veteran's claim emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the remaining claim as for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


FINDINGS OF FACT

Since December 15, 2004, the veteran's major depressive 
disorder has been manifested by low mood with instances of 
suicidal ideation without intent, and no homicidal ideation, 
along with intermittent auditory and visual hallucinations; 
such symptoms approximate occupational and social impairment 
with deficiencies in most areas and an inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for a major 
depressive disorder since December 15, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, Diagnostic Code 
9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through April 2004 and August 2005 notice 
letters and supplemental statements of the case (SSOC) in 
April 2002 and January 2006, the RO notified the veteran and 
his representative of the legal criteria governing his claim, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the April 2004 and August 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran was also requested to submit evidence in his 
possession in support of his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date has not been provided, see Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not now 
have such an issue before it.  Additionally, nothing about 
the Board's decision with respect to this claim requires 
consideration of an effective date.  Consequently, a remand 
for additional notification on this question is not 
necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran has been provided with a VA examination, the report 
of which is of record.  The RO has also obtained identified 
VA treatment records associated with the veteran's claim.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding records 
probative of his claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.  

Under the General Rating Formula For Mental Disorders, to 
include major depressive disorder, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

The Board does not find that the veteran's major depressive 
disorder has resulted in total occupational and social 
impairment since December 15, 2004; hence a rating to 100 
percent is not warranted.  

Here, the evidence reflects the veteran's report that he was 
living with a roommate and getting along well with that 
person.  The veteran also reported that he had been dating.  
In addition, the veteran reported that he grocery shopped, 
worked around his house, and that he was taking classes at a 
"Middlesex Community College." (A December 2005 mental 
health note reflects the veteran's report that he did not 
plan on taking classes during the spring term.).  A report of 
December 2004 VA examination reflects the veteran as well 
groomed and able to perform his activities of daily living.  
Furthermore, the evidence reflects no reported periods of 
homicidal ideation, but periods of suicidal ideation without 
intent.  

The Board is cognizant that the medical evidence does reflect 
some findings of psychotic features.  In this case, the 
report of December 2004 VA examination reflects the veteran's 
report of suffering from daily auditory and visual 
hallucinations and the examiner's diagnosis of major 
depression with psychotic features.  The subsequent VA 
outpatient mental health notes, dated from February 2005 to 
December 2005, reflect, at best, psychotic symptoms at times.  
In this regard, a February 2005 psychiatric consult report 
notes that the veteran exhibited no overt psychosis, and that 
while he had a few eccentric/odd beliefs, his thoughts were 
well ordered and reality testing was intact.  Subsequent 
psychiatric evaluations revealed similar findings.  In 
December 2005, the veteran was noted to exhibit no signs of 
psychosis and to be cognitively intact.  

Thus, while the medical evidence since December 15, 2004, 
does reflect evidence of periodic auditory and visual 
hallucinations, the evidence does not appear to reflect 
persistent delusions or hallucinations.  Furthermore, even 
accepting persistent hallucinations, the Board simply does 
not find that the veteran's major depressive disorder, in 
light of the veteran's symptoms noted above, results in total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In finding that since December 15, 2004, the veteran's 
service-connected major depressive disorder does not warrant 
a rating in excess of 70 percent, the Board has also 
considered the assigned Global Assessment of Functioning 
(GAF) scores assigned during this period.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  It does not otherwise include 
impairment in functioning due to physical (or environmental) 
limitations.  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

In this case, the Board notes that the GAF scores assigned 
range from a high of 48 to a low of 40.  Since June 2005, the 
GAF scores assigned have been 45.  According to the DSM-IV, 
scores ranging from 41-50 are reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social and/or 
occupational functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 40 is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable work).  Here, the 
Board notes that the GAF scores assigned are reflective of 
serious or major impairment.  No matter, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, even when the veteran's GAF scores have 
periodically demonstrated major impairment, the Board finds 
that the veteran's reported symptoms since December 15, 2004, 
as discussed in the evidence noted above, are appropriately 
compensated by the 70 percent rating awarded, especially 
given the absence of persistent symptoms tantamount to the 
criteria for the 100 percent rating.  

Therefore, the Board finds that since December 15, 2004, the 
veteran's service-connected major depressive disorder does 
not warrant a rating in excess of 70 percent.  38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
major depressive disorder is so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) 
(considered in the April 2002 rating decision).  There simply 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of hospitalization, or evidence that any 
impairment due to the veteran's service-connected major 
depressive disorder has otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for major depressive disorder since 
December 15, 2004, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the  veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 70 percent for major depressive 
disorder, since December 15, 2004, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


